Citation Nr: 0843448	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-03 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's previously denied claim of service connection 
for a low back disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which declined to reopen the 
veteran's previously denied claim of service connection for a 
low back disability.  The veteran, who had active service 
from December 1967 to December 1969, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision. 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for a low back disability.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in December 1969, 
initially denied service connection for a disorder manifested 
by low back pain, and an unappealed rating decision dated in 
March 2000 most recently continued the denial of service 
connection for a low back disorder.  

2.  The additional evidence submitted since the March 2000 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Evidence obtained since the March 2000 rating decision is 
new and material, and the claim for service connection for a 
low back disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in August 2004.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

As noted above, in December 1969, the RO denied service 
connection for a low back disorder finding no evidence of a 
back disorder at service discharge.  Further, there was no 
clinical evidence of a current back disorder.  The veteran 
did not appeal the decision, and as such, it became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application submitted in May 1999, the veteran 
sought to reopen his previously denied claim of service 
connection for a low back disorder.  In July 1999 the RO sent 
the veteran a letter requesting evidence in support of his 
request to reopen.  He did not submit any evidence and the RO 
denied his request in a March 2000 letter.  The veteran was 
notified of that decision and of his appellate rights, but 
did not appeal that decision.  This also represents a final 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In July 2004, the veteran again requested that his claim of 
service connection for a low back disability be reopened.  
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the March 2000 decision, the evidence of 
record included the veteran's service medical records (SMRs).  
There was no other evidence submitted in support of his 
claim.

The veteran's service records reflected that he was awarded a 
parachute badge.  His induction and separation medical 
examinations were devoid of any reference to a back condition 
or back pain.  A November 1969 SMR reflected that the veteran 
sought treatment for complaints of low back pain.  No further 
workup was noted.  

Since March 2000, the evidence of record includes, private 
treatment records, dated from May 1988 to October 2003, a 
letter from a private physician, dated in September 2007, and 
the April 2008 hearing transcript.  

The private treatment records reflect treatment for low back 
pain, including diagnoses such as, lumbar disc herniations 
with radiculopathy, lumbar spondylosis, canal stenosis, 
sciatica of the left leg and foot, and degenerative disc 
disease.  These records, however, do not link the veteran's 
low back disorder to an incident or injury in service.  

During his April 2008 hearing, the veteran reported that the 
onset of his back pain was during service.  He reported 
feeling back pain upon performing jumps and also upon picking 
up supplies while in Vietnam.  He stated that he did not seek 
much treatment for his back pain as he did not want to lose 
his status as a parachuter.  

Based upon careful review of the evidence received since 
March 2000, the Board finds that the private medical evidence 
received, when coupled with the veteran's hearing testimony, 
constitutes new and material evidence-especially in light of 
the veteran's report of low back pain during service.  This 
evidence is new as it was not before agency decision makers 
when deciding the original claim, and it is material because 
it speaks to an unestablished fact necessary to substantiate 
the claim.  Specifically, the veteran was originally denied 
service connection for a low back disorder because he did not 
have a diagnosis of a current back disorder.  The veteran's 
SMRs reflect treatment for back pain, he currently has 
diagnoses related to his claimed back condition and the 
veteran has essentially related that he had complaints of 
back pain since service.  The Board notes that the 
credibility of this new and material evidence is presumed for 
purposes of reopening the claim.  Therefore, the veteran's 
previously denied claim of service connection for a low back 
disorder is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim of service connection for a low back disorder is 
reopened, and to this extent only, the appeal is granted.  


REMAND

As noted above, the veteran contends that his currently 
diagnosed low back disorder had its onset while in service 
and he contends that he has experienced the same symptoms 
since service discharge.  The veteran is competent to assert 
the onset of his back pain.  Further, there is evidence that 
the veteran was treated for complaints of low back pain one 
month prior to discharge.  There is no question that the 
veteran currently has a low back disorder, but there is no 
opinion of record as to whether it is related to his period 
of active service.  Thus, this claim must be returned so as a 
VA examination can be scheduled and an opinion obtained as to 
the veteran's current disorder and whether this disorder is 
attributable to his period of active service.  This 
examination is required pursuant to 38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his back to ascertain the 
nature and etiology of all disorders that 
are present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, 
including the November 1969 service 
medical record, and post-service medical 
records.  Following this review and the 
examination the examiner is requested to 
offer comments and an opinion as to 
whether any currently diagnosed back 
disorder is in any way related to 
symptomatology shown in service medical 
records.  The examiner should 
specifically address the veteran's 
contention that his back disorder 
predated his post-service back injury.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


